The Court’s
opinion was delivered as follows.
The arrangement by which the appellants were induced to give their bond to the appellee Smith, was indeed minted with Usury, but it is not even alledged that Smith *550was privy thereto, or had any knowledge thereof. He only agreed to accept that bond in lieu of another, which he held for a just debt. The authorities seem to hear us °11^ saPnS> ^iaf> under these circumstances, the bond as to Smith is not to he impeached of usury, and he is to get full payment thereof. Had this knowledge been charged and proved upon him, the case might have been otherwise. In relation to the appellee Ware, however, the usurious arrangement being proved, the appellants are entitled to relief. That relief is to be upon the terms of paying the principal justly due to him ( Ware) with legal interest. The decree is therefore correct as it relates to Smith, hut is erroneous as to Ware, to the extent of the usurious gain received by him; the difference between the two debts having been already received by Stone the younger.
The decree is to be consequently reversed, and the cause remanded, to have an account taken, and a final •decree rendered pursuant to the principles of this decree.